Citation Nr: 0721252	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for lung disability, to 
include chronic obstructive pulmonary disease (COPD), 
emphysema, and asthma.

2.  Entitlement to service connection for heart disability, 
to include ventricular tachycardia, chronic atrial 
fibrillation, and a history of pacemaker implant, on a direct 
basis or as secondary to lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision in which the RO denied the veteran's claims of 
service connection for lung and heart disorders.  In December 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in July 2005, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in August 2005.  

In October 2005, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the appellant submitted additional evidence to the RO which 
was accepted for inclusion in the record.  Subsequently, the 
RO continued the denial of the claims on appeal (as reflected 
in a January 2006 supplemental SOC (SSOC)) and forwarded 
these matters to the Board for further appellate 
consideration.

In July 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The appellant has been diagnosed with COPD, emphysema, 
ventricular tachycardia, chronic atrial fibrillation, and has 
a history of pacemaker implant.

3.  There is no medical evidence that COPD, emphysema, or 
asthma was present in service or for years thereafter, and 
the record contains no competent evidence or opinion 
establishing a medical nexus between any current lung 
disorder and service.

4.  There is no medical evidence that ventricular 
tachycardia, chronic atrial fibrillation, the need for a 
pacemaker, or any heart condition was present in service or 
for years thereafter, and the record contains no competent 
evidence or opinion establishing a medical nexus between any 
current heart disorder and service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung disability, 
to include COPD, emphysema, and asthma, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for heart disability, 
to include ventricular tachycardia, chronic atrial 
fibrillation, and a history of pacemaker implant, on a direct 
basis or as secondary to lung disability, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a November 2003 and March 2004 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claims for service connection for his lung and heart 
disabilities, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The November 2003 letter 
included requests that the veteran send in any medical 
records that he had, and that the veteran could obtain and 
send in medical evidence in lieu of the RO obtaining such 
evidence.  Clearly, these letters meet Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, and the type of evidence that 
impacts those determinations.  However, the Board finds that 
the appellant is not prejudiced by the lack of such notice.  
Because the Board's decision herein denies the claims for 
service connection for lung and heart disabilities, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA outpatient treatment records from the 
VA Medical Centers (VAMCs) in Newington, West Haven, and West 
Roxbury, Connecticut, the transcript of the DRO hearing, and 
various statements written by the veteran and by his 
representative, on his behalf.  

The Board notes that there is evidence in the file that the 
RO did make an unsuccessful effort to obtain copies of 1975 
VA hospital records.  During his DRO hearing, the veteran 
testified that private records from 1946 were impossible to 
locate (Transcript, pp. 6-8).  The Board finds that the RO 
made sufficient efforts in this regard and that no further 
action is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

A.  Lung Disability

Considering the record in light of the above-noted legal 
authority, the Board finds that the criteria for service 
connection for a lung disability are not met.

According to the veteran's service medical records, he was 
hospitalized in February 1943 at Fort Leonard Wood, Missouri, 
for an unconfirmed but acute case of pharyngitis of 
undetermined cause.  Other February 1943 records referred to 
bilateral acute bronchitis.  Two service medical records 
dated in August 1944 show that the veteran was treated at an 
aid station and field hospital for severe and acute 
nasopharyngitis of unknown cause.  A record dated in December 
1945 shows the veteran was again hospitalized for undisclosed 
reasons.  His December 1945 separation examination notes his 
lungs and chest x-ray were normal.  

In a December 2003 written statement, the Board indicated 
that, prior to induction, he notified the examining doctor 
that he came from a family with a history of lung trouble.  
He said his maternal grandparents died of TB as did three of 
their children.    

The veteran stated that he was hospitalized at Fort Leonard 
Wood, due to a high fever from exposure to the cold.  Later, 
while he was in the service and stationed in Europe during 
World War II, he worked in the 826th Engineer Aviation 
Battalion which built airstrips and airfields for Allied 
bombers.  He stated that he worked in a large hangar in 
Norwich, England, with powdered cement in burlap bags.  Both 
in his written statement and during his DRO hearing, the 
veteran said the powder was in the air and everywhere in the 
hangar.  

In his December 2003 statement, the veteran said this was a 
turning point in his susceptibility toward lung-related 
illnesses.  He said that the strenuous work and difficulty 
breathing no doubt led to the condition of his lungs, which 
caused his heart to work harder, and eventually prompted the 
medical problems he has today.  

After a few weeks of 10-hour shifts at Norwich, the veteran 
said he complained to his first sergeant who sent him to a 
company doctor.  There is no record of this encounter in the 
service medical records.  He was apparently confined to 
barracks for a week before being transferred to headquarters 
company.  

The veteran reported that, in June 1944, he and his fellow 
soldiers stayed in foxholes in Normandy and that he was damp 
and cold.  In his written statement, the veteran also 
referred to his time at a field hospital at Ste. Mare Eglise.  
After a week's stay, he said he left before discharge because 
two soldiers from his outfit came at the company commander's 
orders to retrieve him before they moved from Normandy with 
General Patton's forces into Germany.  

The veteran also stated that he was treated for asthma in 
January 1946, a month after discharge, by a Dr. R in 
Georgetown, Connecticut, that he had walking pneumonia when 
he applied for a job in 1961, and that he was hospitalized at 
the VA hospital in Newington, Connecticut in 1975 for TB.  No 
records from any of these incidents is found in the claims 
file.  

In an April 2004 written statement and during his hearing, 
the veteran asserted that the medical officer of his 
battalion kept him supplied with a small supply of pills that 
eased his breathing spasms (Transcript, p. 11).  Though there 
is no record of this treatment in the service medical 
records, the veteran said he drove jeep or command cars to 
convey officers, including this doctor, to various sites.  He 
could not recall the name of the pills, and did not state 
exactly how long the medical officer assisted him, or whether 
this treatment overlapped with hospitalizations noted above.

The veteran also referred to another hospitalization at the 
end of service.  In November 1945 he was among some troops 
shipped in open boxcars from Frankfort to Marseilles on a 
five- to six-day trip.  The veteran states that he caught 
something on that trip and was kept in a ship's hospital for 
about a week after the boat left Marseilles for the United 
States.  

VA outpatient medical records dated from June 1996 to May 
2005 show treatment of the veteran for severe COPD.  Private 
medical records from Dr. J.S.Z. between February 1999 and 
November 2003 show treatment for COPD and asthma-like 
conditions.  For example, in February 1999 the veteran was 
seen with an exacerbation of his COPD with asthmatic 
bronchitis.  A November 2002 private record, and a March 2005 
VA medical record, show that his severe COPD requires nasal 
oxygen.  Private nursing home medical records from the 
veteran's stay between March 2003 and April 2003 show 
discharge diagnoses of COPD, right middle lobe pleural 
effusion, ischemic heart disease, ventricular arrhythmias, 
implantable defibrillator, and peptic ulcer disease.  None of 
the records include any comment as to the etiology of any 
diagnosis.

The Board finds, after a review of the record, that the 
medical evidence does not support a grant of service 
connection for a any lung disability.  

As indicated above, notwithstanding the veteran's assertions, 
there is no medical evidence that he was treated and 
hospitalized and treated for lung problems during service or 
shortly thereafter.  In fact, the available medical evidence 
does not document the existence of, and treatment for, 
problems associated with lung disability until many years 
after service.  The Board points out that the passage of many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no medical opinion by any private or VA 
physician that even suggests a medical nexus between any lung 
disorder diagnosed many years post-service and service, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
medical opinion.  

In short, there is no competent evidence to support the 
claim.

B.  Heart Disability

At the outset, the Board notes that, in his October 2003 
claim, the veteran asserted that his heart condition may be 
secondary to his lung disability, and the RO addressed this 
theory of entitlement in the July 2005 SOC.  Under 38 C.F.R. 
§ 3.310(a), service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of nonservice-connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310 
(2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

However, because, service connection has not been granted for 
any lung disability, there is no legal basis for a grant of 
service connection for heart disability on a secondary basis.  
The Board also finds that, considering the record in light of 
the legal authority governing claims for direct service 
connection (cited to above), the criteria for direct service 
connection are not met.

Initially, the Board notes (and the veteran concedes) that 
there is no evidence of a heart disability in service.  
Service medical records reflect no complaint, finding, or 
diagnosis of a heart disability in the service medical 
records, and the December 1945 separation examination report 
indicates that the cardiovascular system was negative for 
abnormalities.  In a March 2006 letter to the Board, the 
veteran conceded he had no claim to heart problems while in 
service.

There also is no evidence of heart problems until many years 
after service.  VA outpatient medical records dated from June 
1996 to May 2005 refer to the veteran's non-ischemic 
cardiomyopathy, chronic atrial fibrillation, history of 
atrial flutter, status post ventricular tachycardia, and 
status post defibrillation implant.  A September 2004 VA 
medical record notes that the veteran's non-ischemic 
cardiomyopathy was diagnosed in 1996.  A February 1999 VA x-
ray shows the placement of the heart pacemaker.

Private medical records from Dr. J.S.Z., dated from February 
1999 to November 2003, show the veteran's treatment for 
ischemic heart disease, chronic atrial fibrillation, 
cardiomyopathy, and ventricular tachycardia.  Private medical 
records from the Yale-New Haven Hospital from February 2003 
and April 2003 show the veteran's treatment for ventricular 
tachycardia and some episodes of atrial fibrillation.  
Private nursing home medical records from the veteran's stay 
between March 2003 and April 2003 show discharge diagnoses of 
ischemic heart disease, ventricular arrhythmias, implantable 
defibrillator, COPD, right middle lobe pleural effusion, and 
peptic ulcer disease.  

The Board points out that the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson, 230 F.3d 
at 1333.

Further, there is no medical opinion by any private or VA 
physician that establishes a medical nexus between any heart 
disability diagnosed many years post-service and service, and 
neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any such 
medical opinion.  

In short, there is no competent evidence to support the 
claim.

C.  Both disabilities

For the foregoing reasons, the Board finds that the claims 
for service connection for lung and heart disabilities must 
be denied.

In adjudicating each claim, in addition to the medical 
evidence, the Board has considered the appellant's 
assertions.  However, as indicated above, each claim on 
appeal turns on the medical question of whether there is a 
medical relationship between disability for which service 
connection is sought and service-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, his assertions in 
this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for lung disability, to include COPD, 
emphysema, and asthma, is denied.

Service connection for heart disability, to include 
ventricular tachycardia, chronic atrial fibrillation, and a 
history of pacemaker implant, on a direct basis or as 
secondary to lung disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


